     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.1 Page 1 of 13



1    C. Keith Greer, SBN: 135537
     GREER & ASSOCIATES, A.P.C.
2
     16855 West Bernardo Drive, Suite 255
3    San Diego, CA 92128
     Tel: (858) 613-6677
4    Fax: (858) 613-6680
     Email: Keith.Greer@greerlaw.biz
5

6    Lisa J. Damiani, SBN: 137968
     DAMIANI LAW GROUP APC
7    1059 Tenth Avenue
     San Diego, CA 92101
8
     Tel: (619) 239-0170
9    Fax: (619) 239-0216
     Email: ljdamiani@damianilawgroup.com
10
     Attorneys for Plaintiffs
11

12
                                  UNITED STATES DISTRICT COURT
13
                                SOUTHERN DISTRICT OF CALIFORNIA
14

15   GEORGE GAVITT, individually, on behalf of all
                                                )             Case No.:   '19CV1516 CAB AGS
     others similarly situated and on behalf of the
                                                )
16   general public,                            )             CLASS ACTION COMPLAINT
                                                )             FOR VIOLATIONS OF THE
17                     Plaintiff,               )             CALIFORNIA BUSINESS &
                                                )             PROFESSIONS CODE §§ 17200 ET
18         v.                                   )             SEQ.
                                                )
19   METROPOLITAN LIFE INSURANCE                )             JURY TRIAL DEMANDED
     COMPANY, a Delaware Corporation,           )
20                                              )
                       Defendant.               )
21   __________________________________________ )

22                  Plaintiff, GEORGE GAVITT, (“Plaintiff”) on his own behalf and on behalf of all
23   others similarly situated, alleges the following against Defendant METROPOLITAN LIFE
24
     INSURANCE COMPANY (“Defendant” or “Met Life”) based upon personal knowledge as to
25
     himself and his own acts, and on information and belief as to all other matters, based upon, inter
26

27   alia, the investigation conducted by and through his attorneys:

28   //

                    COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                              -1-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.2 Page 2 of 13



1    INSURANCE COMPANY (“Defendant” or “Met Life”) based upon personal knowledge as to
2
     himself and his own acts, and on information and belief as to all other matters, based upon, inter
3
     alia, the investigation conducted by and through his attorneys:
4
                                                   I.
5
                                             INTRODUCTION
6

7           1.      This is a class action brought on behalf of persons in the state of California who
8
     purchased disability insurance coverage from Met Life under the terms of group disability policies
9
     offered to the Class Members through their private sector employers for certain Short-Term
10
     Disability (“STD”) coverage as described herein. The Class definition is more fully set forth herein
11

12   in the Class Action Allegations Section of this Complaint.

13          2.      Plaintiff, on behalf of himself, as a class, and on behalf of the general public,
14
     pursuant to Business & Professions Code §§17200-17208, also seek injunctive relief, restitution,
15
     and disgorgement of all premiums collected by Met Life from the Class in the form of insurance
16
     premiums charged for STD coverage, due to the fact that the conditions of the Insurance Contract,
17

18   as more fully alleged herein, made the actual ability to claim benefits under the terms of the policy

19   false and illusory, i.e., the claimed offsets by Met Life, prior to a claim being determined to be
20
     payable, largely or completely offset the benefits supposedly available under the policies, with the
21
     result being that the supposed benefits of the policy were effectively illusory. Stated simply
22
     Plaintiff and the Members of the Class were sold a product, and payed premiums, for an insurance
23

24   product which provided essentially no increased value to Plaintiff and the Class in addition to the

25   California SDI program in which they were already participating through mandatory payroll
26
     deductions.
27
     //
28


                    COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                              -2-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.3 Page 3 of 13



1                                                II.
                                      JURISDICTION AND VENUE
2

3           3.      Pursuant to Fed. R. Civ. P. 4(k)(1)(A), this Court has personal jurisdiction over

4    Defendant Met Life because it either resides or has its principal place of business in this judicial
5
     district, or pursuant to the California "long-arm" statute, Cal. Civ. Proc. Code §410.10, Defendant
6
     Met Life has maintained deliberate minimum contacts with the State of California and/or its
7
     activities in this State have been so continuous and systematic that Defendant Met Life may be
8

9    said to be present here.

10          4.      This Court has original jurisdiction of this action pursuant to provisions of the Class
11
     Action Fairness Act of 2005, specifically 28 U.S.C. §1332(d)(2). The amount in controversy
12
     exceeds $5,000,000, exclusive of interest and costs, and is a Class action in which at least one
13
     Class Member is a citizen of a State different from that of the Defendant.
14

15          5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1441, 1446(a) and

16   84(c)(3). Plaintiff resides in the County of San Diego, California. Venue is also properly laid in
17
     this District pursuant to 18 U.S.C. §1965 and 28 U.S.C. §1391. The named defendant is an
18
     insurance company which is doing business in San Diego County. In addition, the unlawful acts
19
     alleged herein caused, and are causing, harm to Plaintiff and other individuals in San Diego County.
20

21                                                  III.
                                                  PARTIES
22   A.     Plaintiffs
23
            6.      Plaintiff GEORGE GAVITT is an individual residing in San Diego County,
24
     California. Plaintiff purchased an STD Insurance Policy from Defendant Met Life offered through
25
     a group plan with his employer, and is thus a Member of the Class as defined herein.
26

27          7.      Plaintiff will adequately represent the interests of the Class and will vigorously

28   participate in this matter as a class action when certified. Plaintiff class representative has secured

                     COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                               -3-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.4 Page 4 of 13



1    legal counsel experienced in class action litigation, who will likewise adequately represent the
2
     Class.
3
     B.       Defendants
4
              8.    On information and belief, Plaintiffs allege that Defendant METROPOLITAN
5

6    LIFE INSURANCE COMPANY (herein “Met Life”) is incorporated under the laws of the State

7    of Delaware, with its corporate headquarters located in New York, New York. Met Life is
8
     qualified to do business in the State of California under California Corporate Number C0034217
9
     and further is doing substantial business in the County of San Diego within this judicial district.
10
                                                IV.
11
                                       FACTUAL BACKGROUND
12
              9.    Defendant Met Life offers STD Insurance Policies to residents of California,
13
     including Plaintiff, through policies of group insurance offered through their employers.
14

15            10.   The STD Insurance Policies are represented by Defendant Met Life to “help you

16   protect your income and your lifestyle.”
17
              11.   Defendant Met Life represents that “The Short-Term Disability benefit replaces a
18
     portion of your pre-disability earnings, less other income that was actually paid to you during the
19
     same disability from other sources (e.g., state disability benefits, no fault auto laws, sick pay,
20

21   vacation pay, etc.). The Benefit amount is 70% of your pre-disability weekly earnings; subject to

22   the plan’s maximum weekly benefit of $2,300.”
23
              12.   The maximum duration of the Met Life STD benefits is 13 weeks.
24
              13.   The California Employment Development Department (“EDD”) operates a State
25
     Disability Insurance Program (“SDI”) program which provides for payment of an SDI tax of 1%
26

27   and SDI benefits of either 60% or 70% of pre-disability income for up to 52 weeks for short term

28   disability. The current maximum annual cost to an employee for California SDI is $1.149.67.

                    COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                              -4-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.5 Page 5 of 13



1           14.     California permits employers to opt out of SDI and establish a private plan for
2
     Voluntary Disability Insurance (known as a “Voluntary Plan”), provided certain requirements are
3
     met. Among these requirements are that the Voluntary Plan’s employee cost be no more than the
4
     cost for California SDI and that benefits paid by the Plan are at least equal to what SDI would pay.
5

6           15.     On information and belief, and based upon the examples provided by Met Life as

7    exemplars in the Disability Plan Contribution Worksheet, the Met Life STD Plan does not meet
8
     the qualifications for a Voluntary Plan in California because it: (a) costs the employee more than
9
     the cost for SDI (1.4% compared to 1%); and (b) offers lower maximum benefits (13 weeks versus
10
     52 weeks).
11

12          16.     Moreover, this action is specifically brought on behalf of California employees

13   whose employers did not choose to opt out of SDI coverage and thus the STD Policy is duplicative
14
     of the SDI benefits already provided and paid for through the California SDI tax. As such, Plaintiff
15
     and the Members of the Class who purchased STD through Met Life employer group plans in
16
     California are paying premiums to receive zero additional coverage.
17

18                                       V.
                  ALLEGATIONS SPECIFIC TO PLAINTIFF GEORGE GAVITT
19
            17. Plaintiff George Gavitt purchased a Met Life STD Insurance policy through his
20

21   employer.

22          18.     Plaintiff George Gavitt payed for his Met Life STD through payroll deductions
23
     totaling $59.11 every two weeks, or $1,536.86 per year. This amount is $387.19 in excess of the
24
     maximum premium that would be permitted for a Voluntary Plan under California law if Plaintiff
25
     George Gavitt’s Employer had opted out of the state SDI program - which it did not. Thus, this
26

27   entire premium amount was in addition to the amount that Plaintiff George Gavitt was already

28   paying to state SDI through payroll deductions.

                    COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                              -5-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.6 Page 6 of 13



1           19.     Plaintiff George Gavitt suffered a disability event on or about March 13, 2018. As
2
     a result, Plaintiff George Gavitt made a disability claim under his Met Life STD Policy and also
3
     under California SDI.
4
            20.     Met Life initially made payments to Plaintiff Gavitt under the terms of the STD
5

6    Policy. However, on or about June 19, 2018 Met Life sent Plaintiff George Gavitt a letter in which

7    Met Life claimed a right of deduction for California SDI payments made to Plaintiff. As a result,
8
     Met Life claimed that Met Life had overpaid Plaintiff by $2,687.34. In this same letter Met Life
9
     claimed that the total amount properly payable for the maximum period of the 13-week STD
10
     benefit was only $655.6, i.e., approximately $50 per week.
11

12          21.     Met Life demanded that Plaintiff repay the claimed overcharges.

13          22.     On or about June 21, 2018, Plaintiff called Met Life and spoke to the claim’s
14
     specialist assigned to his claim. Plaintiff asked the Met Life representative why Met Life would
15
     sell a policy with such limited value in California. The Met Life representative stated to Plaintiff
16
     that he should contact his employer’s human resources department for an explanation on why he
17

18   would be sold useless disability insurance. 22. Plaintiff remained disabled and was unable to return

19   to work until approximately November 13, 2018, during which time he received no additional STD
20
     benefits from Met Life, and in fact Met Life withheld monies owed to Plaintiff under his long term
21
     disability policy as an alleged offset of monies paid to Plaintiff under the STD Policy Met Life
22
     continues to pursue collections against Plaintiff.
23

24                                             VI.
                                    CLASS ACTION ALLEGATIONS
25
            23.     Plaintiffs bring this action on behalf of himself and all others similarly situated as
26

27   a Class action pursuant to Federal Rule of Civil Procedure 23. The Class is composed of and

28   defined as follows:

                    COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                              -6-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.7 Page 7 of 13



1    “All persons in the State of California during the period from and including a date four years prior
2
     to the filing of this complaint, through and including the date of trial set for this action, and who,
3
     purchased STD Insurance Policies from Met Life through Group Insurance Policies offered
4
     through private entity employers which did not formally opt out of the California SDI Plan within
5

6    the state of California.”

7    A.     Numerosity
8
            24.     The Members of the Class, as defined above, are so numerous that individual
9
     joinder of all Members is impractical. While the exact number of Class Members is currently
10
     unknown, Plaintiffs are informed and believe that the Class includes potentially hundreds of
11

12   Members. Moreover, all Class Members are objectively ascertainable because each one of them

13   was assigned a policy number by Defendant Met Life.
14
     B.     Common Questions Predominate
15
            25.     Common questions of law and fact exist as to all Class Members and predominate
16
     over any questions that affect individual Class Members. The common questions of fact include,
17

18   but are not limited to, the following facts relevant to the determination of the primary issue, i.e.,

19   whether Plaintiff and the Members of the Class were sold and charged premiums for a false
20
     portrayed and illusory insurance product which provided Plaintiff and the Members of the Class
21
     little or no benefit beyond the benefits already provided to them by California SDI.
22
            26.     Common questions of law include whether Met Life made, issued, circulated, or
23

24   caused to be made,          issued or circulated, any estimate, illustration, circular, or statement

25   misrepresenting the terms of any policy issued or to be issued or the benefits or advantages
26
     promised thereby in marketing the STD Insurance Policies offered for sale by Met Life, and
27
     whether such statements constituted fraud in the marketing of such policies by Met Life in that
28


                     COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                               -7-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.8 Page 8 of 13



1    Met Life misrepresented that such policies would provide substantive benefits to California
2
     employees who were already covered by California SDI through the state SDI program
3
     administered by the California EDD.
4
     C.     Typicality
5

6           27.     Plaintiff’s claims are typical of the claims of the Class Members in that Plaintiff

7    and the Class Members all paid premiums for what were represented to be substantial STD
8
     Insurance benefits and in fact were illusory in that they were largely, if not entirely, duplicative of
9
     the disability benefits already provided to Plaintiff and Class Members through the California SDI
10
     system.
11

12   D.     Adequacy of Representation

13          28.     Plaintiff will fairly and adequately represent and protect the interests of the
14
     Members of the Class. Plaintiff has no interests adverse to interests of the other Class Members.
15
     Proposed Class co-counsel, the LAW OFFICES OF GREER & ASSOCIATES, APC, and the
16
     DAMIANI LAW GROUP APC, are competent and experienced in litigation including substantial
17

18   experience with Class action litigation.

19   E.     Superiority of Class Action
20
            29.     A Class action is superior to other available means for the fair and efficient
21
     adjudication of this controversy. Individual joinder of all Members of the Class is impractical and
22
     questions of law and fact common to the Class predominate over any questions affecting only
23

24   individual Class Members. Class action treatment will permit a large number of similarly situated

25   persons to prosecute their claims in a single forum, simultaneously and efficiently for both the
26
     parties and the court system, without the unnecessary duplication of effort and expense that many
27
     individual actions would require. Furthermore, as the damages suffered by many individual
28


                     COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                               -8-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.9 Page 9 of 13



1    Members of the Class may be relatively small, the expenses and burden of individual litigation
2
     would make it difficult or impossible for individual Members of the Class to redress the wrongs
3
     done to them, while an important public interest will be served by addressing the matter as a Class
4
     action. The cost to the court system of adjudicating each individual claim would be substantial.
5

6    Individualized litigation would also present the potential for inconsistent or contradictory

7    judgments.
8
                                       FIRST CLAIM FOR RELIEF
9
             (Unfair Business Practices - California Business & Professions Code §17200)
10
            30.     Plaintiff incorporates by reference the allegations set forth in paragraphs 1-29,
11

12   supra, as though fully set forth herein.

13          31.     California Business and Professions Code §17200 et seq., the Unfair Competition
14
     Law (“UCL”), prohibits acts of unfair competition, including any unlawful, unfair or fraudulent
15
     business act or practice and any unfair, deceptive, untrue or misleading advertising. The acts of
16
     Met Life as alleged herein constitute unfair business practices under the UCL.
17

18          32.     Met Life has engaged in unfair business practices by marketing its STD Insurance

19   Policies to California employees with the promise that it provides substantial benefits to such
20
     California employees and will permit them to “protect [their] income and lifestyle.”
21
            33.     In fact, because the value of the maximum STD Benefits payable weekly under the
22
     Met Life STD Policy is approximately equal to the benefits payable under California SDI, the Met
23

24   Life STD Policy provides little to no additional security or insurance for Plaintiff and Members of

25   the Class who are already receiving this income protection through California SDI.
26
     //
27
     //
28


                     COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                               -9-
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.10 Page 10 of 13



1            34.      Indeed, the Met Life SDT Policy affords substantially less protection than the
2
     California SDI program in that the Met Life Policy only pays benefits for a maximum of 13 weeks
3
     whereas state SDI pays those same benefits for a period of 52 weeks.
4
             35.      Despite the fact that the Met Life STD Policy provides illusory or at best negligible
5

6    benefits to Plaintiff and Members of the Class covered by California SDI, Met Life charges

7    premiums on such policies at a rate that is 140% of the rate charged by state SDI for greater
8
     protection.
9
             36.      The premiums charged by Met Life essentially serve no purpose whatsoever, as
10
     Met Life STD policyholders are not afforded any additional benefits as a result of the purchase of
11

12   said policies.

13           37.      The net result is that Met Life is accepting insurance premiums from Plaintiff and
14
     the Members of the Class in exchange for the assumption of little to no risk and little to ne benefit
15
     for Plaintiff and the Members of the Class.
16
             38.      Such actions by Met Life in collecting premiums for the assumption of no risk
17

18   constitute an unfair business practice.

19           39.      Met Life should be ordered to disgorge such unlawfully collected premiums and
20
     pay restitution to Plaintiff and the Members of the Class in the amount of all premiums unlawfully
21
     collected.
22
                                      SECOND CLAIM FOR RELIEF
23

24                                                  (Fraud)

25           40.      Plaintiff incorporates by reference the allegations set forth in paragraphs 1-39,
26
     supra, as though fully set forth herein.
27
     //
28


                      COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                                - 10 -
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.11 Page 11 of 13



1           41.     Defendant Met Life specifically represented to Plaintiff and the Members of the
2
     Class that purchase of the Met Life STD Policy would provide substantial benefits to Plaintiff and
3
     the Members of the Class in that it would enable them to “protect [their] income and lifestyle.”
4
     These representations were made in writing in materials that were provided to Plaintiff and
5

6    Members of the Class prior to their purchase of Met Life STD Policies.

7           42.     In fact, Defendant Met Life had actual knowledge that because the Met Life STD
8
     Policy provided weekly benefits that were substantially equivalent to the benefits already available
9
     to Plaintiff and the Members of the Class through California SDI, the Met Life STD Policy would
10
     provide substantially no benefit to Plaintiff and the Members of the Class.
11

12          43.     Defendant Met Life also had actual knowledge that the maximum benefit period

13   under the Met Life STD policies was substantially shorter than the California SDI benefit period
14
     with the net result that Plaintiff and the Members of the Class were virtually guaranteed to receive
15
     little to no value from the Met Life STD policies.
16
            44.     Defendant Met Life made these statements about the supposed benefits of the Met
17

18   Life STD Policy with the intent to induce Plaintiff and the Members of the Class to purchase such

19   policies, and to pay premiums to Met Life.
20
            45.     Plaintiff and the Members of the Class agreed to purchase such Met Life STD
21
     Policies and to pay premiums therefore in reliance on the representations that the policies would
22
     provide a substantial benefit to Plaintiff and the Members of the Class in the event of a disability.
23

24          46.     Plaintiff and the Members of the Class justifiably relied on these representations

25   and have been damaged in that they were thereby induced to pay premiums for essentially
26
     worthless STD Insurance Policies issued by Met Life.
27
     //
28


                    COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                              - 11 -
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.12 Page 12 of 13



1           47.     Such actions by Defendant were undertaken with oppression, fraud or malice and
2
     therefore justify an award of exemplary or punitive damages.
3
                                      THIRD CLAIM FOR RELIEF
4
                   (Breach of the Implied Covenant of Good Faith and Fair Dealing)
5

6           48.      Plaintiff incorporates by reference the allegations set forth in paragraphs 1-47

7    supra, as though fully set forth herein.
8
            49.     By reason of the purchase of the Met Life STD policies there exists a contractual
9
     relationship between Plaintiff and the Members of the Class, and Defendant Met Life.
10
            50.     There exists in every contract an implied covenant of good faith and fair dealing
11

12   that one party will not undertake any actions designed or intended to deprive the other party of the

13   essential benefits of the bargain contained in the agreement.
14
            51.     In addition, the relationship of insurer and insured imposes a duty on Met Life to
15
     deal fairly and in good faith with Plaintiff and the Members of the Class.
16
            52.     The essential element of the bargain between Defendant Met Life and Plaintiff and
17

18   the Members of the Class is that Defendant Met Life would provide benefits to Plaintiff and the

19   Members of the Class in the event of a disability, in exchange for the payment of premiums.
20
            53.     Plaintiff and the Members of the Class fulfilled their end of the bargain through the
21
     payment of premiums.
22
            54.     Defendant Met Life did not fulfill its end of the bargain - and in fact never intended
23

24   to fulfill its end of the bargain - by structuring the benefits under the STD Policy so that it would

25   be inferior to, and largely, if not totally, offset by, the benefits also payable to Plaintiff and
26
     Members of the Class through California SDI.
27
      //
28


                     COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                               - 12 -
     Case 3:19-cv-01516-CAB-AGS Document 1 Filed 08/13/19 PageID.13 Page 13 of 13



1           55.        Such actions by Defendant Met Life were a breach of the implied covenant of good
2
     faith and fair dealing and effectively deprived Plaintiff and the Members of the Class of the benefit
3
     of the bargain.
4
                                             PRAYER FOR RELIEF
5

6    WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

7           1.         For certification of a Plaintiff Class as set forth herein;
8
            2.         For restitution of all insurance premiums paid to Defendant by Plaintiff and
9
                       Members of the Class;
10
            3.         For compensatory damages according to proof;
11

12          4.         For an award of exemplary and punitive damages;

13          5.         For attorneys’ fees and costs of suit pursuant to California CCP §1021.5 and any
14
                       other applicable grounds;
15
            6.         Prejudgment interest; and
16
            7.         Such other relief as the Court deems just and proper.
17

18   Dated: August 8, 2019                                     Respectfully submitted,

19                                                             GREER & ASSOCIATES, APC
20

21                                                             s/C. Keith Greer
                                                               C. Keith Greer
22                                                             Attorneys for Plaintiffs
23

24                                                             DAMIANI LAW GROUP APC

25

26
                                                               s/ Lisa J. Damiani
27                                                             Lisa J. Damiani,
                                                               Attorneys for Plaintiffs
28


                       COMPLAINT, GEORGE GAVITT v. METROPOLITIAN LIFE INSURANCE
                                                 - 13 -
